Title: To George Washington from Major General William Heath, 8 November 1779
From: Heath, William
To: Washington, George


        
          Dear General,
          Camp Peeks kill [N.Y.] Novr 8. 1779
        
        I have the honor to present your Excellency the enclosed Letter just received from Col. Armand.
        The secrecy, the prudent precaution, the expedition and the strict order and discipline which so evidently mark every part of Colo. Armand’s Conduct in effecting this Enterprise I flatter myself will meet your Excellencys fullest approbation. I have the honor to be With the greatest respect Your Excellencys Most obedt Servant
        
          W. Heath
        
      